DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 18 and 26, the use of the relative descriptor “high” in these claims renders these claims vague and indefinite in as much as at least the claims do not define the metes and bounds of this relative descriptor “high”.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16, 18-20, and 23-32 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0043329 A1.
Example 5 and Table 1 set forth in this US 2018/0043329 A1 describe the use of pelletized active carbon sorbents that also contains 3 weight percent bentonite and also 3 weight percent starch for removing at least the sulfur oxides and also the nitrogen oxides out of a gas.  The pellets were made by blending powdered activated carbon w/ 3 weight percent bentonite and also 3 weight percent starch; adding water to this mixture, and extruding this mixture through a dye to produce pellets that are approximately 10 mm in length.  The pellets were dried at 110 oC to reduce their moisture content to 3 weight percent.  Paragraph numbers 66 through 72 discuss the application of these pellets for purifying the exhaust gas emitted from coal-fired power plants.  Dependent claim 9 also lists possible choices for the binder material (to also include silica, gums, attapulgite and lignosulfonates).  Lastly, paragraph number 48 mentions that the product pellets may have a water content that is less than 3 weight percent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The person “having ordinary skill in the art” has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in this application reasonably reflect this level of skill.
Claim(s) 1-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0043329 A1, as applied to claims 1-16, 18-20, and 23-32 above, and further in view of WO 94 00 382 A1.
Claims 1-16, 18-20, 23-32 are rejected as being obvious over the teachings provided in US 2018/0043329 A1 for the reasons set forth in the previous rejection: please note that anticipation is generally considered to be the epitome of prima facie obviousness.
The difference between the Applicants’ claims and this US 2018/0043329 A1 reference is that the Applicants’ claims 17, 21, 22, and 29 also call for the presence of sodium hydroxide in the composition (and the use of this particular chemical is not taught or suggested in this US 2018/0043329 A1).
The English abstract of WO 94 00 382 A1 sets forth that the presence of sodium hydroxide in an activated carbon pellet increases the sorption capacity of that pellet for sorbing and removing contaminants out of a gas.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed to have modified the pellets described in US 2018/0043329 A1 by also providing sodium hydroxide to them, in the manner embraced in the scope of at least the Applicants’ claims 17, 21, 22 and 29 and taught in the English abstract of WO 94 00382 A1, because of the taught advantage of the sodium hydroxide to enhance the sorption capacity of the activated carbon pellets (as fairly taught in the English abstract associated w/ this WO 94 00 382 A1) – i. e. the same field of endeavor in US 2018/0043329 A1.


References Made of Record
The following additional references from the search of the U. S. examiner are also made of record:
WO 2020 112 707 A1; CN 107 974 558 A; JP 2006 271 966 A and also DE 10 2004 048 559 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/               Primary Examiner, Art Unit 1736